Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 1 of 8 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

ANN MARIE BURKE, on her own
behalf and on behalf of those similarly

situated,
CASE NO.:
Plaintiffs,
vs.
RAM TOOL & SUPPLY COINC a
Foreign Profit Corporation d/b/a RAM
TOOL CONSTRUCTIONS SUPPLY
co.,
Defendant. /

COMPLAINT & DEMAND FOR JURY TRIAL
(Collective Action Complaint)

Plaintiff, ANN MARIE BURKE, on her own behalf and on behalf of those similarly
situated (“Plaintiff”), was an employee of Defendant, RAM TOOL & SUPPLY CO INC d/b/a
TOOL CONSTRUCTIONS SUPPLY CO., (“RAM” or “Defendant’’), and brings this action for
unpaid overtime compensation, liquidated damages, declaratory relief and other relief under the
Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

INTRODUCTION

i, Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. § 207(a).

2. The Fair Labor Standards Act was passed in 1938. Its principle purpose was to
protect all covered workers from substandard wages and oppressive working hours, labor
conditions that are detrimental to the maintenance of minimum standards of living necessary for
health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 2 of 8 PagelD 2

a Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s
regular hourly rate whenever a covered employee works in excess of forty (40) hours per work
week. 29 U.S.C. § 207(a).

4. The liquidated damages provision of the FLSA constitutes a congressional
recognition that failure to pay the statutory minimum on time may be so detrimental to the
maintenance of the minimum standard of living necessary for health, efficiency, and the general
well-being of workers and to the free flow of commerce, that double payment must be made in
the event of a delay in order to insure restoration of the worker to that minimum standard.
Brooklyn Say. Bank v. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

5. To the extent any partial payments have been made by Defendant to Plaintiff of
the disputed amounts at the time of the filing of this complaint, this action seeks to recover
judgment in favor of Plaintiff and against Defendant as well as all remaining damages, including
but not limited to liquidated damages and reasonable attorneys’ fees and costs. See id.

6. The Defendant in this case, a construction supplies company, violated the FLSA
by failing to pay Plaintiff and other similarly-situated drivers and dispatchers proper time and
one half for all of their hours worked over forty (40) each week.

ef This action is intended to include each and every hourly paid driver and/or
dispatcher (hereinafter collectively referred to as “class members”) who worked for Defendant at
any time within the past three (3) years.

PARTIES

8. Plaintiff, and the class members, were hourly paid drivers/dispatchers who

performed driving and/or dispatching duties for Defendant.

9. Defendant, RAM, is a Foreign Profit Corporation.
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 3 of 8 PagelD 3

10. Defendant is in the business of operating a construction supplies delivery

company headquartered in Birmingham, Alabama with offices located in various states. See

Defendant’s website, available at http://www.ramtool.com.
JURISDICTION AND VENUE

11. This Court has original jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §
1331 as they arise under the FLSA, 29 U.S.C. § 201, ef seg.

12. Defendant conducts business in, among others, Orange County, Florida, therefore
venue is proper in the Middle District of Florida, Orlando Division, pursuant to 28 U.S.C. §
1391(b)(1) & (c).

COVERAGE

13. At all material times during the last three years, Defendant was an enterprise
covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

14. At all material times during the last three years, Defendant was an employer as
defined by 29 U.S.C. § 203(d).

Iai At all material times, Defendant has had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level which are
separately stated).

16. At all times material, Defendant has been an enterprise engaged in commerce or
in the production of goods for commerce within the meaning of Section 203(s)(1) of the FLSA,
in that the company had two or more employees:

a. Engaged in commerce; or

b. Engaged in the production of goods for commerce; or
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 4 of 8 PagelD 4

c. Handling, selling or working on goods or materials that have been moved in

or produced for commerce. (i.e. construction supplies, office supplies, and

computers).
FACTUAL ALLEGATIONS
ly, Defendant is a company classified as a construction supplies delivery company.

18. Defendant has a common pay policy and/or pay practice which fails to pay certain
hourly paid employees at a rate of time and one-half their regular rate of pay for all hours worked
in excess of forty (40) per week.

19. These employees regularly work over forty (40) hours per week.

20. Plaintiff, ANN MARIE BURKE, performed driving and/or dispatching duties for
Defendant throughout her employment with Defendant.

21. Plaintiff worked in this capacity from approximately April 2017 through February
2019.

22. Plaintiff was paid an hourly rate of up to $16.00 per hour in exchange for work
performed.

23. Plaintiff and those similarly situated to her routinely worked in excess of forty
(40) hours per week as part of their regular job duties.

24. | Despite working more than forty (40) hours per week, Defendant failed to pay
Plaintiff, and those similarly situated to her, proper overtime compensation at a rate of time and a
half of their regular rate of pay for hours worked over forty (40) in a workweek.

25. | Upon information and belief, Defendant had a company-wide policy of that failed

to pay its Drivers and Dispatchers proper overtime pay, contrary to the FLSA.
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 5 of 8 PagelD 5

26. As an example, Defendant automatically deducted hours from the Drivers’ and
Dispatchers’ pay for lunch or breaks not actually taken, which resulted in unpaid overtime hours
worked.

27. Defendant knowingly, willfully, or with reckless disregard carried out its illegal
pattern or practice of failing to pay proper overtime compensation with respect to Plaintiff and

those similarly situated to her.

28. Defendant did not act in good faith or reliance upon any of the following in
formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, ef seg., (c)
Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

29. Defendant has acted willfully in failing to pay Plaintiff and those similarly

situated to her in accordance with the law.

COLLECTIVE ACTION ALLEGATIONS

 

30. Plaintiff and the class members performed the same or similar job duties as one
another in that they performed duties as a driver and/or dispatcher on behalf of Defendant.

31. Plaintiff and the class members were all hired by Defendant to perform

driver/dispatching duties on behalf of Defendant’s customers.

2: Plaintiff and all class members worked for Defendant at various locations

throughout the United States.

33. Plaintiff and the class members were all paid an hourly rate for the work

performed.

34. Plaintiff and the class members worked similar hours and usually worked more

than forty (40) hours per week.
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 6 of 8 PagelD 6

oa: Plaintiff and the class members were subjected to the same pay provisions,
inasmuch as they were not compensated at time-and-one-half of their regular rate for all hours
worked in excess of forty (40) hours in a workweek. Thus, the class members are owed overtime
wages for the same reasons as Plaintiff.

36. Defendant’s failure to compensate Plaintiff and the class members proper
overtime pay for all hours worked in excess of forty (40) hours in a workweek as required by the
FLSA results from a uniform pay policy, applicable to all putative class members herein.

ay: These policies or practices were applicable to Plaintiff and the class members.

38. Application of these policies or practices does/did not depend on the personal
circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice
which resulted in the non-payment of overtime wages to Plaintiff applies to all class members.
Accordingly, the class members are properly defined as:

All Drivers and Dispatchers who worked for Defendant within the last
three (3) years and who were not compensated at time-and-one-half of

their hourly rate for all hours worked in excess of forty (40) hours in
one or more workweeks.

39. Defendant knowingly, willfully, or with reckless disregard carried out its illegal
pattern or practice of failing to pay proper overtime compensation with respect to Plaintiff and
the class members.

40. Defendant knew that Plaintiff and those similarly situated to her should have been
paid proper overtime pay for all overtime hours they worked each workweek, yet Defendant
failed to do so.

41. | Defendant did not act in good faith or reliance upon any of the following in
formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, ef seg., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 7 of 8 PagelD 7

42. Defendant has acted willfully in failing to pay Plaintiff and the class members in

accordance with the law.
COUNT I - RECOVERY OF OVERTIME COMPENSATION

43. Plaintiff reincorporates and readopts all allegations contained within Paragraphs
1-42 above.

44. Plaintiff, and those similarly situated to her, are/were entitled to be paid time and
one-half of their regular rate of pay for each hour worked in excess of forty (40) per workweek.

45, During her/their employment with Defendant, Plaintiff, and those similarly
situated to her, regularly worked overtime hours but was/were not paid proper time and one-half

compensation for same.

46. As a result of Defendant’s intentional, willful, and unlawful acts in refusing to
pay Plaintiff, and those similarly situated to her, proper time and one-half compensation for each
hour worked in excess of forty (40) per workweek in one or more workweeks, Plaintiff, and
those similarly situated to her, has/have suffered damages, plus incurring reasonable attorneys’
fees and costs.

47. As a result of Defendant’s willful violation of the FLSA, Plaintiff, and those
similarly situated to her, is/are entitled to liquidated damages.

48. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, and those similarly situated employees, demand judgment
against Defendant for:

a) Designation of this action as a collective action under the terms of 29
U.S.C. §216(b) to all similarly situated members of the FLSA Opt-in

Class, apprising them of the pendency of this action and permitting them
to assert their FLSA claims in this action through individual consent;
Case 6:19-cv-01149-RBD-GJK Document1 Filed 06/21/19 Page 8 of 8 PagelD 8

b) The payment of all overtime hours at time and one-half the regular rate
of pay for the hours worked by her/them for which Defendant did not
properly compensate her/them;

c) Liquidated damages:

d) Reasonable attorneys’ fees and costs incurred in this action;
e) Pre- and post-judgment interest as provided by law;

f) Trial by jury on all issues so triable;

g) Any and all further relief that this Court determines to be appropriate.

JURY DEMAND

Plaintiffs demand trial by jury on all issues so triable as a matter of right by jury.

Dated: June’ LU] , 2019 Respectfully submitted by,

i ae Esquire
Morgan & Morgan, P.A.

20 N. Orange Ave., 14th Floor
P.O. Box 4979

Orlando, FL 32802-4979
Telephone: (407) 420-1414
Facsimile: (407) 245-3383

Email: kimd@forthepeople.com
Trial Attorneys for Plaintiffs

 

 
